[Cite as In re D.F., 2021-Ohio-3109.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                 JACKSON COUNTY

In the Matter of D.F.,                       :
                                             :     Case No. 21CA5
        Adjudicated Delinquent Child.        :
                                             :
                                             :     DECISION AND JUDGMENT
                                             :     ENTRY
                                             :
                                             :     RELEASED: 09/03/2021

                                        APPEARANCES:

Lauren Hammersmith, Assistant State Public Defender, Office of the Ohio Public
Defender, Columbus, Ohio, for Appellant.

Justin Lovett, Jackson County Prosecutor, and Rachel E. Daehler, Jackson
County Assistant Prosecutor, Jackson, Ohio, for Appellee.


Wilkin, J.

        {¶1} Appellant, D.F., appeals the Jackson County Court of Common

Pleas, Juvenile Division’s, order that classified him a tier III juvenile offender

registrant (JOR) and committed him to the Ohio Department of Youth Services

(DYS), a secure facility. In his first assignment of error, appellant asserts that the

trial court erred by classifying him a tier III JOR at disposition rather than

classifying him upon his release from DYS. The state agrees with appellant’s

argument.

        {¶2} We likewise agree with appellant’s argument. This court, along with

others, previously has determined that, when a juvenile court commits a 16- or

17-year-old delinquent child to a secure facility, R.C. 2152.83(A)(1) requires the

court to defer classifying the child a JOR until the child’s release from the secure
Jackson App. No. 21CA5                                                                  2


facility. In the case at bar, the trial court committed appellant to DYS, a secure

facility, and the record reflects that appellant was 17 years of age when he

committed the delinquent act, a sexually oriented offense. The court did not,

however, defer appellant’s classification until his release from DYS. Instead, the

trial court’s disposition order classifies appellant a JOR. Therefore, we agree

with appellant that the trial court erred by classifying him a JOR at the time of

disposition rather than at the time of appellant’s release from a secure facility.

We sustain appellant’s first assignment of error.

         {¶3} In his second assignment of error, appellant argues that he did not

receive the effective assistance of counsel. Appellant claims that trial counsel

was ineffective for failing to object to the court’s decision to classify him a JOR

before his release from a secure facility. Our disposition of appellant’s first

assignment of error renders his second assignment of error moot.

         {¶4} Accordingly, we reverse the part of the trial court’s disposition order

that classified appellant a tier III JOR and otherwise affirm the court’s disposition

order.

                    FACTS AND PROCEDURAL BACKGROUND

         {¶5} On August 27, 2020, a complaint was filed that alleged appellant is a

delinquent child for engaging in conduct that, if committed by an adult, would

constitute the offense of rape of a child under the age of 13, in violation of R.C.

2907.02(A)(1)(b).

         {¶6} Appellant later admitted the allegations of the complaint, and the trial

court adjudicated him a delinquent child. The court subsequently committed
Jackson App. No. 21CA5                                                                  3


appellant to the legal custody of DYS for an indefinite term consisting of a

minimum of twelve months and a maximum period not to exceed appellant’s

twenty-first birthday. The court also classified appellant a tier III JOR. This

appeal followed.

                            ASSIGNMENTS OF ERROR

       I. THE TRIAL COURT ERRED WHEN IT CLASSIFIED D.F. AS A
       JUVENILE OFFENDER REGISTRANT BECAUSE IT DID NOT MAKE
       THAT DETERMINATION UPON HIS RELEASE FROM A SECURE
       FACILITY, IN VIOLATION OF R.C. 2152.83(A)(1).

       II. D.F. WAS DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL
       WHEN TRIAL COUNSEL FAILED TO OBJECT TO THE JUVENILE
       COURT’S UNAUTHORIZED JUVENILE SEX OFFENDER
       CLASSIFICATION IN VIOLATION OF THE SIXTH AND FOURTEENTH
       AMENDMENTS TO THE U.S. CONSTITUTION AND THE OHIO
       CONSTITUTION, ARTICLE I, SECTION 10.

                         FIRST ASSIGNMENT OF ERROR

       {¶7} In his first assignment of error, appellant argues that the trial court

incorrectly classified him a tier III JOR at disposition rather than waiting until

appellant’s release from DYS. Appellant asserts that our 2019 decision, In re

K.M.B., 4th Dist. Washington Nos. 19CA11 and 19CA12, 2019-Ohio-4436,

requires us to reverse the trial court’s judgment that classified him a tier III JOR.

The state concedes error.

       {¶8} We agree with appellant and the state that K.M.B. governs the

disposition of appellant’s first assignment of error and requires us to reverse the

trial court’s judgment that classified appellant a tier III JOR. In K.M.B., we

explained our reasoning as follows:

              R.C. 2152.83(A)(1) states:
Jackson App. No. 21CA5                                                               4


                    The court that adjudicates a child a delinquent child shall issue
            as part of the dispositional order or, if the court commits the child for
            the delinquent act to the custody of a secure facility, shall issue at
            the time of the child’s release from the secure facility an order that
            classifies the child a juvenile offender registrant and specifies that
            the child has a duty to comply with sections 2950.04, 2950.041,
            2950.05, and 2950.06 of the Revised Code if all of the following
            apply:

                   (a) The act for which the child is or was adjudicated a
            delinquent child is a sexually oriented offense or a child-victim
            oriented offense that the child committed on or after January 1, 2002.

                   (b) The child was sixteen or seventeen years of age at the
            time of committing the offense.

                   (c) The court was not required to classify the child a juvenile
            offender registrant under section 2152.82 of the Revised Code or as
            both a juvenile offender registrant and a public registry-qualified
            juvenile offender registrant under section 2152.86 of the Revised
            Code.

             This court previously has interpreted R.C. 2152.83(A)(1) to mean
     that a court that commits a delinquent child to a secure facility cannot
     classify the delinquent child a juvenile offender registrant at the time of
     disposition. In the Matter of P.B., Scioto App. No. 07CA3140, 2007–Ohio–
     3937, ¶ 7. Instead, if the court commits the child to a secure facility, then
     the court must wait until the child’s release from the facility before classifying
     the child a juvenile offender registrant. Id.; e.g., In re P.C., 9th Dist. Medina
     No. 18CA0019-M, 2019-Ohio-2603, 2019 WL 2721358, ¶¶ 10-11; In re L.S.,
     2018-Ohio-5005, 126 N.E.3d 308 (6th Dist.), ¶ 16; In re H.P., 9th Dist.
     Summit No. 24239, 2008-Ohio-5848, 2008 WL 4866674, ¶ 14, 17; see also
     State ex rel. Jean-Baptiste v. Kirsch, 134 Ohio St.3d 421, 2012-Ohio-5697,
     983 N.E.2d 302, ¶ 28 (stating that “[b]ecause Jean–Baptiste was
     adjudicated a delinquent child and was committed to a secure facility, the
     statute is clear that the court must issue the order classifying the child as a
     juvenile-offender registrant at the time the child is released from the secure
     facility—not afterward.”).

           In the case at bar, the trial court committed K.B. to DYS’s legal
     custody for a minimum term of two years. Additionally, the court adjudicated
     K.B. delinquent for committing a sexually oriented offense, and he was
     seventeen years old at the time of the offense. Consequently, R.C.
     2152.83(A)(1) precluded the trial court from classifying K.B. a juvenile
     offender registrant until his release from DYS’s secured facility.
Jackson App. No. 21CA5                                                                 5


Id. at ¶ 7-9; see also Matter of T.B., 11th Dist. Trumbull No. 2020-T-0027, 2020-

Ohio-5389, ¶ 6-14.

       {¶9} The same analysis applies in the case at bar. The record reflects

that the trial court adjudicated appellant a delinquent child for committing rape, a

sexually oriented offense, and he was 17 years old at the time of the offense.

See R.C. 2152.83(A)(1)(a) and (b). Moreover, the trial court committed appellant

to a secure facility. See R.C. 2152.83(A)(1).

       {¶10} Additionally, although the trial court’s dispositional entry recites that

appellant “shall comply with all the requirements that fall under [the tier III JOR]

classification pursuant to [R.C.] 2950.01-2950.99 and 2152.82-2152.86,” nothing

in the record suggests that R.C. 2152.82 or R.C. 2152.86 applies so as to render

R.C. 2152.83(A)(1) inapplicable. See R.C. 2152.83(A)(1)(c). Furthermore, the

state has not asserted that R.C. 2152.82 or R.C. 2152.86 applies. Instead, the

state has conceded that the trial court erred by classifying appellant a JOR at the

time of disposition. Thus, R.C. 2152.83(A)(1) required the trial court to defer

classifying appellant a JOR until his release from the secure facility.

       {¶11} Accordingly, based upon the foregoing reasons, we sustain

appellant’s first assignment of error.

                       SECOND ASSIGNMENT OF ERROR

       {¶12} In his second assignment of error, appellant asserts that trial

counsel failed to provide the effective assistance of counsel guaranteed under

the federal and state constitutions. Specifically, appellant argues that trial
Jackson App. No. 21CA5                                                                  6


counsel performed ineffectively by failing to object to the trial court’s JOR

classification made at disposition.

       {¶13} We believe that our disposition of appellant’s first assignment of

error renders his second assignment of error moot. We therefore do not address

it. See App.R. 12(A)(1)(c).

                                   CONCLUSION

       {¶14} Accordingly, we reverse the part of the trial court’s disposition order

that classified appellant a tier III JOR, vacate the tier III JOR classification, and

affirm the remainder of the court’s disposition order.

JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND VACATED IN
PART.
Jackson App. No. 21CA5                                                              7


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED IN PART, REVERSED
IN PART, AND VACATED IN PART. Costs assessed to appellee.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Jackson County Common Pleas Court Juvenile Division to carry this judgment
into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Hess, J.: Concur in Judgment and Opinion.

                                       For the Court,


                                   BY: ____________________________
                                      Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.